Citation Nr: 0719123	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to May 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  Review of the veteran's service medical records show that 
internal strabismus, a congenital defect, and nystagmus were 
noted in the left eye on service entrance in January 1951; at 
that time, the left eye visual acuity was noted as being of 
light perception only. 

2.  The medical evidence of record does not show that the 
veteran's preexisting left eye disorder was aggravated by 
service, or that any current eye disorder is related to his 
military service.


CONCLUSION OF LAW

A left eye disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for a left eye disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in September 2002 satisfied the duty to 
notify provisions; additional letters were sent in June 2006 
and December 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2003 and 
October 2005.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  In this case, the veteran's 
January 1951 service entrance examination noted that he had 
internal strabismus (cross-eye or lazy eye), a congenital 
defect, and nystagmus in the left eye, with visual acuity was 
noted as being of light perception only.  

To establish service connection for a disorder that 
preexisted service, it is necessary to show that the disorder 
increased in severity in service.  Aggravation will be found 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Review of the veteran's service medical records shows that in 
June 1951, the veteran was noted to have left eye esotropia 
(eye crossed towards the medial aspect) 35 degrees, and a 
left eye cataract.  After the veteran signed a statement 
noting acknowledgment of the risks and possible outcomes, 
surgery to recess the left medial and lateral rectus muscles 
was conducted in July 1951.  The postoperative report noted 
that the esotropia was now between 5 and 10 degrees.  No 
treatment records for the remainder of the veteran's service 
pertain to his left eye.  On service separation in April 
1953, the veteran's vision was noted as being 20/400 in the 
left eye, but no other abnormality was noted.

The postservice medical evidence of record continues to show 
diagnoses of limited vision, cataracts, and esotropia or 
amblyopia (lazy eye) in the left eye.  Specifically, a 
February 2001 private medical record noted that the veteran's 
left eye vision was limited to light perception only since 
childhood; this was also stated in a VA outpatient treatment 
record from March 2002, which concluded that cataract surgery 
was considered, but rejected as the veteran's other left eye 
disorders would have prevented any visual acuity improvement.  
VA outpatient treatment records from January 2003 and 
February 2003 showed diagnoses of left eye amblyopia since 
childhood, as well as left eye corneal scar and cataract.  VA 
outpatient treatment records from March 2003 through July 
2006 continue to note the light perception only visual acuity 
in the left eye, as well as the corneal scar and 
amblyopia/esotropia; beginning in July 2004, glaucoma was 
initially suspected, then diagnosed and found to be the cause 
of the veteran's left eye corneal opacity.  

Again, the Board notes that aggravation will be found where 
there is an increase in disability during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, both medical 
opinions of record conclude that the veteran's preexisting 
left eye disorder was not aggravated by his military service.  
On VA examination in January 2003, the VA examiner diagnosed 
the veteran with left eye amblyopia, cataract, and large 
angle esotropia, status post unsuccessful repair.  
Critically, although it was recognized that the veteran's 
inservice surgery to resolve the esotropia was unsuccessful, 
there was no reason to assume that anything the veteran 
experienced in service could have worsened his amblyopia; the 
veteran had light perception only vision in his left eye 
prior to service, and continued to have same subsequent to 
service.  

Similarly, on VA examination in October 2005, the VA examiner 
noted the service medical records which showed that the 
veteran's left eye esotropia was noted on  service entrance, 
and that the surgery to resolve the condition was performed 
to resolve the condition was with limited success, as some 
residual esotropia persisted.  However, the examiner 
ultimately concurred with the January 2003 VA examiner, 
concluding that there was no reason to believe that either of 
the veteran's left eye disorders noted on service entrance 
were aggravated by his military service, to include the July 
1951 surgery.

The veteran has asserted in several statements that his 
vision worsened as a result of the surgery, and that he 
developed a cataract on his left eye in service.  However, 
there is no evidence that this was the case.  The first 
documented evidence of a left eye cataract was in February 
2001, 50 years subsequent to the inservice surgery, and the 
veteran's left eye vision, at the level of light perception 
only, was noted to be the same in the present-day VA 
treatment records as it was on service entrance.  
Additionally, it is well established that a layperson without 
medical training, such as the veteran, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).

Ultimately, both the January 2003 VA examiner and the October 
2005 VA examiner concluded that the veteran's preexisting 
left eye disorder was not aggravated by his military service.  
There are no other objective medical opinions of record which 
speak to this issue.  Accordingly, service connection for a 
left eye disorder is not warranted.

The objective medical evidence of record does not show that 
the veteran's preexisting left eye disorder was aggravated by 
his military service.  For that reason, the preponderance of 
the evidence is against his claim.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


